KONINKLIJKE PHILIPS N.V., et al.,
                                                      4:18-cv-1886-HSG




ASUSTEK COMPUTER INC., et al.,




              Sang (Michael) Lee
              Texas

                                       ASUSTeK COMPUTER INC. & ASUS COMPUTER INT'L
                                                      Xavier Brandwajn




  Alston & Bird LLP                          Xavier Brandwajn, Alston & Bird LLP,
  2828 N. Harwood Street, Suite 1800         1950 University Avenue, 5th Floor,
  Dallas, TX 75201                           East Palo Alto, CA 94303

   (214) 922-3464                             (650) 838-2000


   michael.lee@alston.com                    xavier.brandwajn@alston.com


                                                                                    24083378 (Texas)




           October
           August 20,15, 2018
                      2018




                                                     Sang (Michael) Lee




          10/15/2018
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

July 20, 2018



Re: Sang Lee, State Bar Number 24083378


To Whom It May Concern:

This is to certify that Sang Lee was licensed to practice law in Texas on November 02, 2012, and is
an active member in good standing with the State Bar of Texas. "Good standing" means that the
attorney is current on payment of Bar dues; has met Minimum Continuing Legal Education
requirements; and is not presently under either administrative or disciplinary suspension from the
practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
